DETAILED ACTION
	This office action is in response to the filed application 16/819,604 and preliminary amendment filed on June 18, 2020. 
	Claims 21-48 are presented for examination.   Claims 1-20 are cancelled.   Claims 21-48 are newly added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 28-29, 35-36 and 42-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chitalia et al. (US 2018/0287902). 

at least one multi-core processor to execute, when the computer system is in the operation, the container-associated processes (virtualization mechanism, such as containers and virtual machines, para. 5), the at least one multi-core processor comprising the hardware-implemented indicators of the CPU-related resource utilization and/or the performance of the container-associated processes (dashboard include a graphical view of resource utilization using histogram that represent the number of instances that used a given percentage of a resource, such CPU utilization, para. 60); and
memory storing instructions to be executed by the at least one multi-core processor, the instructions when executed by the at least one multi-core processor, resulting in the computer system being configured to perform operations (policy controllers, fig. 1, 202) comprising:
sampling the hardware-implemented indicators to obtain memory bandwidth utilization data and/or cache utilization data (metrics relating to an internal cache or memory bus bandwidth, para. 69) related to execution of the container-associated processes by the at least one multi-core processor (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90); and wherein:
the memory bandwidth utilization data and/or the cache utilization data are to be provided to the server system for use by the server system in determining whether noisy neighbor interplay is present with respect to the container-associated processes (where one of the virtual machines consume a significant amount of shared resources, as a result is labeled a noisy neighbor, para. 141-142); and
after a determination that the noisy neighbor interplay is present with respect to the container-associated processes, the server system is to determine at least one action that is to be taken to address the noisy neighbor interplay (policy agent may act on such an alarm by restricting use of one or more shared resources by the identified process within virtual machine … virtual machine itself becomes noisy, policy agent may apply the restrictions to only the noisy virtual machine, para. 148).

In regard to claim 22, Chitalia et al. teach the computer system of claim 21, wherein: the determining by the server system of presence of the noisy neighbor interplay is to be based upon the memory bandwidth utilization data and the cache utilization data (alarm may be configured for memory bandwidth, para. 102, 147, cache usage, para. 103, 147).

In regard to claim 28, Chitalia et al. teach a non-transitory machine-readable storage medium storing instructions that are executable by at least one multi-core processor of a computer system, the computer system being for use in association with a server system, the computer system also being for use, when the computer system is in operation, in monitoring hardware-implemented indicators of central processing unit (CPU)-related resource utilization and/or performance of container-associated processes executed in association with the computer system (virtualization mechanism, such as containers and virtual machines, para. 5), the at least one multi-core processor comprising the hardware-implemented indicators of the CPU-related resource utilization and/or the performance of the container-associated processes (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90), the at least one multi-core processor also being to execute, when the computer system is in the operation, the container-associated processes, the instructions, when executed by the at least one multi-core processor resulting in the computer system being configured to perform operations comprising:
sampling the hardware-implemented indicators to obtain memory bandwidth utilization data and/or cache utilization data (metrics relating to an internal cache or memory bus bandwidth, para. 69) related to execution of the container-associated processes by the at least one multi-core processor (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90); and wherein:
the memory bandwidth utilization data and/or the cache utilization data are to be provided to the server system for use by the server system in determining whether noisy neighbor interplay is present with respect to the container-associated processes (where one of the virtual machines consume a significant amount of shared resources, as a result is labeled a noisy neighbor, para. 141-142); and
after a determination that the noisy neighbor interplay is present with respect to the container-associated processes, the server system is to determine at least one action that is to be taken to address the noisy neighbor interplay (policy agent may act on such an alarm by restricting use of one or more shared resources by the identified process within virtual machine … virtual machine itself becomes noisy, policy agent may apply the restrictions to only the noisy virtual machine, para. 148).

alarm may be configured for memory bandwidth, para. 102, 147, cache usage, para. 103, 147).

In regard to claim 35, Chitalia et al. teach a server system for use in association with a computer system, the computer system being for use, when the computer system is in operation, in monitoring hardware-implemented indicators of central processing unit (CPU)-related resource utilization and/or performance of container-associated processes executed in association with the computer system (virtualization mechanism, such as containers and virtual machines, para. 5), the computer system comprising at least one multi-core processor to execute the container-associated processes, the server system comprising: at least one server processor; and
memory storing instructions to be executed by the at least one server processor, the instructions when executed by the at least one server processor, resulting in the server system being configured to perform operations (policy controllers, fig. 1, 202) comprising:
determining, based upon memory bandwidth utilization data and/or cache utilization data provided to the server system (metrics relating to an internal cache or memory bus bandwidth, para. 69), whether noisy neighbor interplay is present with respect to the container-associated processes (where one of the virtual machines consume a significant amount of shared resources, as a result is labeled a noisy neighbor, para. 141-142); and
determining, after a determination that the noisy neighbor interplay is present with respect to the container-associated processes, at least one action that is to be taken to address policy agent may act on such an alarm by restricting use of one or more shared resources by the identified process within virtual machine … virtual machine itself becomes noisy, policy agent may apply the restrictions to only the noisy virtual machine, para. 148); 
wherein:
the memory bandwidth utilization data and/or the cache utilization data (metrics relating to an internal cache or memory bus bandwidth, para. 69) are related to execution of the container-associated processes by the at least one multi-core processor of the computer system (dashboard include a graphical view of resource utilization using histogram that represent the number of instances that used a given percentage of a resource, such CPU utilization, para. 60); and
when the computer system is in the operation, the computer system is to sample the hardware-implemented indicators to obtain the memory bandwidth utilization data and/or the cache utilization data for provision to the server system (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90).

In regard to claim 36, Chitalia et al. teach the server system of claim 35, wherein: the determining by the server system of presence of the noisy neighbor interplay is to be based upon the memory bandwidth utilization data and the cache utilization data (alarm may be configured for memory bandwidth, para. 102, 147, cache usage, para. 103, 147).

In regard to claim 42, Chitalia et al. teach a non-transitory machine-readable storage medium storing instructions that are executable by a server system, the server system being for virtualization mechanism, such as containers and virtual machines, para. 5), the computer system comprising at least one multi-core processor for executing, when the computer system is in the operation, the container-associated processes, the at least one multi-core processor comprising the hardware-implemented indicators of the CPU-related resource utilization and/or the performance of the container-associated processes, the instructions, when executed by the server system resulting in the server system being configured to perform operations comprising:
determining, based upon memory bandwidth utilization data and/or cache utilization data provided to the server system, whether noisy neighbor interplay is present with respect to the container-associated processes (where one of the virtual machines consume a significant amount of shared resources, as a result is labeled a noisy neighbor, para. 141-142); and
determining, after a determination that the noisy neighbor interplay is present with respect to the container-associated processes, at least one action that is to be taken to address the noisy neighbor interplay (policy agent may act on such an alarm by restricting use of one or more shared resources by the identified process within virtual machine … virtual machine itself becomes noisy, policy agent may apply the restrictions to only the noisy virtual machine, para. 148); 
wherein:
the memory bandwidth utilization data and/or the cache utilization data (metrics relating to an internal cache or memory bus bandwidth, para. 69) are related to execution of the dashboard include a graphical view of resource utilization using histogram that represent the number of instances that used a given percentage of a resource, such CPU utilization, para. 60); and
when the computer system is in the operation, the computer system is to sample the hardware-implemented indicators to obtain the memory bandwidth utilization data and/or the cache utilization data for provision to the server system (policy agent may continuously collect measurements of metrics for a host and may aggregate samples accordingly, para. 90).

In regard to claim 43, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 42, wherein: the determining by the server system of presence of the noisy neighbor interplay is to be based upon the memory bandwidth utilization data and the cache utilization data (alarm may be configured for memory bandwidth, para. 102, 147, cache usage, para. 103, 147).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-27, 30-34, 37-41 and 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al. (US 2018/0287902) in further view of Soudan et al. (US 2014/0215077). 

In regard to claim 23, Chitalia et al. does not explicitly teach the computer system of claim 21, wherein: the at least one action comprises killing and/or restarting one or more of the processes.
Soudan et al. teach of killing processes consuming resources as a remediation to overcome noisy neighbors (para. 1115). 
It would have been obvious to modify the system of Chitalia et al. by adding Soudan et al. remediating congested resources.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide different remediation actions to be performed for overcoming noisy neighbors (para. 1115). 

In regard to claim 24, Chitalia et al. teach the computer system of claim 23, wherein: the server system implements a cloud-based service for use in the determining of whether the noisy computing system includes a plurality of cloud-based compute clusters,  … one or more policy agents configured to execute on the compute nodes to monitor performance and usage metrics relating to resources of the compute nodes, para. 13); and the server system comprises the computer system (computing system, para. 13).

In regard to claim 25, Chitalia et al. teach the computer system of claim 24, wherein: the hardware-implemented indicators comprise hardware counters to record uncore-related parameters of the container-associated processes (counters provided by disk hardware, para. 107); and the uncore-related parameters are also to be provided to the server system for use in the determining of whether the noisy neighbor interplay is present (metric host.disk.smart.predict.failure … policy agents may calculate and alarm is triggered for this metric, para. 107).

In regard to claim 26, Chitalia et al. teach the computer system of claim 24, wherein: a chip comprises the at least one multi-core processor and the hardware-implemented indicators (chip multiprocessor, para. 118); and the computer system and the server system are to communicate via a network (communicate dashboard, para. 50).

In regard to claim 27, Chitalia et al. teach the computer system of claim 24, wherein: the determining whether the noisy neighbor interplay is present with respect to the container-associated processes comprises: determining whether execution of at least one of the container-associated processes results in resource consumption that negatively impacts execution of at least one other of the container-associated processes (performance of virtual machine 148A consumed resources may affect in some way the performance of virtual machine 148B … resource consuming process might be considered to be disrupting the neighborhood and labeled as noisy neighbor, para. 141).

In regard to claim 30, Chitalia et al. does not explicitly teach the non-transitory machine-readable storage medium of claim 28, wherein: the at least one action comprises killing and/or restarting one or more of the processes.
Soudan et al. teach of killing processes consuming resources as a remediation to overcome noisy neighbors (para. 1115). 
	Refer to claim 23 for motivational statement. 

In regard to claim 31, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 30, wherein: the server system implements a cloud-based service for use in the determining of whether the noisy neighbor interplay is present (computing system includes a plurality of cloud-based compute clusters,  … one or more policy agents configured to execute on the compute nodes to monitor performance and usage metrics relating to resources of the compute nodes, para. 13); and the server system comprises the computer system (computing system, para. 13).

In regard to claim 32, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 31, wherein: the hardware-implemented indicators comprise hardware counters to record uncore-related parameters of the container-associated processes (counters provided by disk hardware, para. 107); and the uncore-related parameters are also to be provided to the metric host.disk.smart.predict.failure … policy agents may calculate and alarm is triggered for this metric, para. 107).

In regard to claim 33, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 31, wherein: a chip comprises the at least one multi-core processor and the hardware-implemented indicators (chip multiprocessor, para. 118); and the computer system and the server system are to communicate via a network (communicate dashboard, para. 50).

In regard to claim 34, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 31, wherein: the determining whether the noisy neighbor interplay is present with respect to the container-associated processes comprises: determining whether execution of at least one of the container-associated processes results in resource consumption that negatively impacts execution of at least one other of the container-associated processes (performance of virtual machine 148A consumed resources may affect in some way the performance of virtual machine 148B … resource consuming process might be considered to be disrupting the neighborhood and labeled as noisy neighbor, para. 141).

In regard to claim 37, Chitalia et al. does not explicitly teach the server system of claim 35, wherein: the at least one action comprises killing and/or restarting one or more of the processes.
Soudan et al. teach of killing processes consuming resources as a remediation to overcome noisy neighbors (para. 1115). 


In regard to claim 38, Chitalia et al. teach the server system of claim 37, wherein: the server system implements a cloud-based service for use in the determining of whether the noisy neighbor interplay is present(computing system includes a plurality of cloud-based compute clusters,  … one or more policy agents configured to execute on the compute nodes to monitor performance and usage metrics relating to resources of the compute nodes, para. 13); and the server system comprises the computer system (computing system, para. 13).

In regard to claim 39, Chitalia et al. teach the server system of claim 37, wherein: the hardware-implemented indicators comprise hardware counters to record uncore-related parameters of the container-associated processes (counters provided by disk hardware, para. 107); and the uncore-related parameters are also to be provided to the server system for use in the determining of whether the noisy neighbor interplay is present (metric host.disk.smart.predict.failure … policy agents may calculate and alarm is triggered for this metric, para. 107).

In regard to claim 40, Chitalia et al. teach the server system of claim 37, wherein: a chip comprises the at least one multi-core processor and the hardware-implemented indicators (chip multiprocessor, para. 118); and the computer system and the server system are to communicate via a network (communicate dashboard, para. 50).

performance of virtual machine 148A consumed resources may affect in some way the performance of virtual machine 148B … resource consuming process might be considered to be disrupting the neighborhood and labeled as noisy neighbor, para. 141).

In regard to claim 44, Chitalia et al. does not explicitly teach the non-transitory machine-readable storage medium of claim 42, wherein: the at least one action comprises killing and/or restarting one or more of the processes.
Soudan et al. teach of killing processes consuming resources as a remediation to overcome noisy neighbors (para. 1115). 
	Refer to claim 23 for motivational statement. 

In regard to claim 45, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 44, wherein: the server system implements a cloud-based service for use in the determining of whether the noisy neighbor interplay is present (computing system includes a plurality of cloud-based compute clusters,  … one or more policy agents configured to execute on the compute nodes to monitor performance and usage metrics relating to resources of the compute nodes, para. 13); and the server system comprises the computer system (computing system, para. 13).
counters provided by disk hardware, para. 107); and the uncore-related parameters are also to be provided to the server system for use in the determining of whether the noisy neighbor interplay is present (metric host.disk.smart.predict.failure … policy agents may calculate and alarm is triggered for this metric, para. 107).

In regard to claim 47, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 45, wherein: a chip comprises the at least one multi-core processor and the hardware-implemented indicators (chip multiprocessor, para. 118); and the computer system and the server system are to communicate via a network (communicate dashboard, para. 50).

In regard to claim 48, Chitalia et al. teach the non-transitory machine-readable storage medium of claim 45, wherein: the determining whether the noisy neighbor interplay is present with respect to the container-associated processes comprises: determining whether execution of at least one of the container-associated processes results in resource consumption that negatively impacts execution of at least one other of the container-associated processes (performance of virtual machine 148A consumed resources may affect in some way the performance of virtual machine 148B … resource consuming process might be considered to be disrupting the neighborhood and labeled as noisy neighbor, para. 141).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Barczynski et al. (US 2019/0052551) cloud verification and test automation
Bellur (2017/0251076) quality of service
Chen et al. (US 2016/0299697) workload aware I/O scheduler
Dolan et al. (US 10,466,910) dynamic resource partitioning
Elisha (US 2014/0351412) monitoring performance of computer resource
Mitra et al. (US 2019/0354388) noisy neighbor detection
Sukhomlinov et al. (US 2017/0180399) noisy neighbor service assurance
Talwar et al. (US 2018/0293023) storage resource management –noisy neighbor, containers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov